TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 25, 2014



                                      NO. 03-14-00069-CV


   Harlingen Family Dentistry, P.C.; and Trueblood Dental Associates, P.A., Appellants

                                                 v.

    Texas Health and Human Services Commission and Office of the Inspector General,
                                     Appellees




          APPEAL FROM 419TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
        REVERSED AND RENDERED -- OPINION BY CHIEF JUSTICE JONES




This is an appeal from the judgment signed by the trial court on January 23, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the trial court’s judgment. Therefore, the Court reverses the trial court’s judgment and renders

judgment that old rules 1 Tex. Admin. Code § 371.1703(b)(5) and (6) (2005) (repealed) and

current rules 1 Tex. Admin. Code § 371.1709(a) (2), (3), (4) and § 371.1709 (e)(2) are invalid.

The appellees shall pay all costs relating to this appeal, both in this Court and the court below.